DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This Office Action is in response to the amendment filed on December 14, 2021.  As directed by the amendment, Claims 1, 13, and 16-18  have been amended.  Claim 15 has been canceled.  Claims 1-14 and 16-21 are allowable over the prior art.
Regarding the Office Action filed October 13, 2021:
Applicant has resolved all objections to the claims.  Therefore, those objections have been withdrawn.
The claims still invoke 35 USC 112(f).  Therefore, those invocations are maintained.
Applicant has resolve all rejections under 35 USC 103.  Therefore, those rejections have been withdrawn.  See Reasons for Allowance below for more details.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Reasons for Allowance
Claims 1-14 and 16-21 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 discusses a portable breathing equipment comprising: a housing, a cover movably coupled to the housing; a smoke hood provided in a wrapper and positioned inside the housing, a portion of the wrapper coupled to the cover, the cover causing the wrapper to tear to provide an access opening to allow access to the smoke hood when the cover is moved to an open position.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 1 above.
Claim 13 discusses a portable breathing equipment comprising: a container to house a smoke hood sealed in a wrapper, the container having a cover, and a retainer assembly configured to provide an access opening on the wrapper in response to the cover moving from a 
Claim 19 discusses a method of assembling the portable breathing equipment comprising: obtaining a smoke hood in a sealed wrapper, positioning the sealed wrapper into a housing, coupling the sealed wrapper to a first retainer in the housing and a second retainer on a cover, the first and second retainer automatically causing the sealed wrapper to tear open to expose the smoke hood in response to the cover moving to the open position.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 19 above.
Several prior art similar to the claimed invention are discussed below.
Bower et al. (US 6,247,471) discusses an emergency breathing device that includes a storage bin 20 and the device 100 which is a hood (Figs 1-3).  The device 100 is covered by a wrapper 22 (Fig 1).  Though the storage bin 20 automatically opens (Column 4, Lines 20-30), the hood is left in the wrapper and the user must then remove and discard the wrapper (Column 4, Lines 45-50).  The storage bin does not have any mechanism that holds the wrapper and tears the wrapper automatically.  It appears the prior art avoids this by having the user instead remove and discard the wrapper as a way to indicate the wrapper has been tampered with and allow the user to selectively choose whether or not to wear the hood.  Bower does not further detail any kind of mechanism for opening the wrapper.  Therefore, Bower does not disclose the claimed invention of Claim 1.  In Claim 13, Bower makes no mention of a retainer assembly that provides an access opening on the wrapper.  The user has to manually tear the wrapper.  Therefore, the Bower does not disclose the claimed invention of Claim 13.  In Claim 19, Bower makes no mention of a first or second retainer that tears open the wrapper when the cover is moved.  As 
Beroth (US 5,154,374) discusses an aircraft passenger seat assembly that includes a mask compartment 30 and a latching mechanism 39 (Fig 5).  The device does automatically open when the pressure sensor detects and activates the door to open (Column 4, Lines 55-68).  However, the device makes no mention of a wrapper or the cover being able to tear open the wrapper to provide access to a hood.  Even if a wrapper was added through obviousness by Bower, adding the wrapper would not cure the deficiency.  Therefore, Beroth does not disclose the claimed invention of Claim 1.  In Claim 13, Beroth does not disclose the retainer assembly that provides an access opening on the wrapper since Beroth has no wrapper to begin with.  Even if combined with Bower, Bower does not cure the deficiency.  Therefore, Beroth does not teach the claimed invention of Claim 13.  In Claim 19, Beroth makes no mention of a first or second retainer that tears open the wrapper when the cover is moved.  Therefore, Beroth does not disclose the claimed invention of Claim 19.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785